DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 14-22 and 24) in the reply filed on 05/28/2022 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2013/0001211) (cited in IDS) in view of Qi (US 2008/0178994).
Regarding claim 14, Lewis teaches a method of manufacturing an electrothermal heater mat (see title “Electrothermal heater mat”), comprising: 
providing a first dielectric layer (dielectric substrate layer 50) (See fig.3); 
depositing a heater element (heater element 501 and tracks 423) on the first dielectric layer (dielectric substrate layer 50) by using a laser blown powder process, wherein the heater element has a first length of a first thickness and second length of a second thickness, and during depositing the heater element (See fig.4, 8 and 9, the heater element 501 has a first length of a first thickness in the body tracks and a second length of a second thickness in the terminals 5013 and 424), a deposition tool is arranged to deposit a greater thickness of powder at the first length than at the second length; 
forming a stack comprising the first dielectric layer (dielectric substrate layer 50), the heater element (heater element 501 and tracks 423), and one or more further dielectric layers (dielectric substrate layer 51); and 
laminating the first dielectric layer (dielectric substrate layer 50) together with the one or more further dielectric layers (dielectric substrate layer 51) of the stack (see fig.10).

    PNG
    media_image1.png
    344
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    294
    548
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    413
    629
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    311
    600
    media_image4.png
    Greyscale

Lewis does not explicitly teach using a laser blown powder process to deposit a heater element on the first dielectric layer, a deposition tool is arranged to deposit a greater thickness of powder at the first length than at the second length.
 
    PNG
    media_image5.png
    1133
    869
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    620
    393
    media_image6.png
    Greyscale

However, Qi teaches in the same field of endeavor of a method of depositing metal on a layer, comprising depositing a heater element (Powder) on the first dielectric layer (substrate 3) by using a laser blown powder process (See para.[0033] “A Laser Net Shape Manufacturing (LNSM) system is illustrated in FIG. 1. As shown in FIG. 1, a powder supply (not shown) feeds a powder nozzle 2 for deposition upon a substrate 3. A laser 4 melts the powder as it is fed upon the substrate surface and also melts the substrate surface to create a melt pool 5 in the vicinity where the laser 4 is directed on the powder and surface of the substrate 3. The system 1 and substrate 3 are moved relatively to form a layer of a solidified deposited material 7 as the melt pool 5 cools.” And para.[0031] discloses the powder including titanium and titanium alloys, nickel and nickel alloys, cobalt and cobalt alloys, and iron and iron alloys, superalloys including Ni-based, Co-based, and Fe based superalloys. Hence the powder is an electric heating element.),  a deposition tool (powder nozzles 2 and 8) is arranged to deposit a greater thickness of powder at the first length than at the second length (See para.[0026] ,power nozzles 2 and 8 are capable to deposit different thickness of powder); 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the method of manufacturing an electrothermal heater mat of Lewis with using a laser blown powder process to deposit a heater element on the first dielectric layer as taught by Qi, in order to provide an accurate method that reduces fusion imperfections and porosity for depositing a metal on a layer (see para.[0010] of Qi).      
                                                                                                                                                                                                                     
Regarding claim 15, Lewis teaches said first dielectric layer (dielectric substrate layer 50) comprises a thermoplastic material (See para.[0082] “The dielectric layer 50 is made from a high-temperature engineering thermoplastic.”)

Regarding claim 16, Lewis teaches each of the dielectric layers (dielectric substrate layers 50 and 51) comprises the thermoplastic material (see para.[0109] “The dielectric layers 50, 51 are made of the same material, such as PEEK or PEKK”).

Regarding claim 17, Lewis teaches the thermoplastic material comprises one or more of PEEK (polyether ether ketone), PEKK (polyetherketoneketone), PPS (polyphenylene sulphide), PEI (polyetherimide), or PES (polyethersulphone) (see para.[0109] “The dielectric layers 50, 51 are made of the same material, such as PEEK or PEKK”).

Regarding claim 18, Lewis teaches the thermoplastic material comprises one or both of PEEK (polyether ether ketone) or PEKK (polyetherketoneketone) (see para.[0109] “The dielectric layers 50, 51 are made of the same material, such as PEEK or PEKK”).

Regarding claim 24, the modification of Lewis and Qi teaches during the step of depositing the heater element, the first dielectric layer is a non-planar layer and a deposition tool follows a deposition path which is non-planar [Examiner’s note: Lewis teaches the first dielectric layer is a non-planar layer in para.[0129] “In an actual representative installation such as shown in FIG. 2, the front surface 31 is convexly curved and the rear surface 142 is correspondingly concavely curved. The heater mat 3 resembles a large sheet which is comparatively long and wide relative to its thickness, and thus the heater mat 3 is flexible and may be easily bent to conform to the shape of the rear surface 142 of the erosion shield 14.” And Qi teaches using deposition tool follows a non-planar deposition path as shown in figure 5 of Qi.]

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Lewis and Qi in view of Cho (US 2016/0115081).
Regarding claim 19, the modification of Lewis and Qi does not explicitly teach the thermoplastic material comprises nano-ceramic cloth.
However, Cho teaches a nano-ceramic coatings on plastic substrates (See para.[0003])
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the method of manufacturing an electrothermal heater mat of the modification of Lewis and Qi by adding the dielectric layer of the modification of Lewis and Qi with a nano-ceramic coating as taught by Cho, in order to enhance wear and corrosion resistance the material surfaces (para.[0004] of Cho).

Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Lewis and Qi in view of Sidhu (US 2014/0015172).
Regarding claim 20, Lewis teaches the heater element comprises a heating track (heating track; see the annotation of fig.4) and a busbar (busbar; see the annotation of fig.4); the modification of Lewis and Qi does not teach during depositing the heater element, a first metal powder is used to deposit the heating track, and a second, different metal powder is used to deposit the busbar.
However, Sidhu teaches in the same field of endeavor of additive manufacturing comprising depositing two different metal powders (See figs.1-2 and para.[0010] “A plurality of powder delivery systems may be provided. Each powder delivery system can comprise a valve system proximal to a powder exit for controlling the flow of powder feed at the deposition point. Each powder exit may be provided in the nozzle. Each powder feed can comprise a different material. The or each powder feed can comprise metals, ceramics, powders, fibres or mixtures thereof.”) 

    PNG
    media_image7.png
    320
    439
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    347
    442
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the method of manufacturing an electrothermal heater mat of the modification of Lewis and Qi with depositing two different metal powders by an additive manufacturing tool as taught by Sidhu, in order to provide a conventional method to deposit desired materials to form a desired element by additive manufacturing. 

Regarding claim 21, modification of Lewis, Qi, and Sidhu teaches deposition tool (Additive layer manufacturing system 100 of Sidhu) is connected to a supply of the first metal powder (powder feeds 114A of Sidhu), and a supply of the second metal powder (powder feeds 114B of Sidhu), and is configured to transition between using the supply of the first metal powder and using the supply of the second metal powder when switching between depositing the heating track and depositing the busbar, or vice versa (see figs 1-4 of Sidhu, Additive layer manufacturing system 100 is capable to transition between supply powders from powder feeds 114A and powder feed 114B.)

Regarding claim 22, modification of Lewis, Qi, and Sidhu teaches the transition occurs such that there is deposited, during the transition, a mixture of the first and second powders (See fig.4, a mixture of first and second powders are deposited).

    PNG
    media_image9.png
    242
    342
    media_image9.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761